Citation Nr: 1646466	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for postoperative complications of colorectal surgery, to include bladder damage with urinary incontinence, colostomy, impotence, and depression pursuant to 38 U.S.C.A. § 1151. 



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1963 to July 1967 and from July 1968 to December 1984.  The Veteran died in February 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and Albuquerque, New Mexico.  The RO in Albuquerque, New Mexico certified the appeal to the Board.

The Board remanded the case in April 2015 for further development.  This matter has since been returned to the Board for further review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the November 2009 VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The remaining documents are duplicative of those found in VBMS.  

The issue of entitlement to service connection for the cause of the Veteran's death is    addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the appellant and her representative indicated that they wished to withdraw the appeal as to the issues of entitlement to service connection for prostate cancer and entitlement to service connection for postoperative complications of colorectal surgery pursuant to 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and her representative have been met for the issues of entitlement to service connection for prostate cancer and entitlement to service connection for postoperative complications of colorectal surgery, to include bladder damage with urinary incontinence, colostomy, impotence, and depression pursuant to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c). 

In the present case, in a November 2016 written submission, the appellant's representative indicated that the appellant intended to withdraw the appeal for the issues of entitlement to service connection for prostate cancer and entitlement to service connection for postoperative complications of colorectal surgery to include bladder damage with urinary incontinence, colostomy, impotence, and depression pursuant to 38 U.S.C.A. § 1151, issues for which the appellant was substituted as the claimant by the RO.  Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for prostate cancer is dismissed.

The appeal for entitlement to service connection for postoperative complications of colorectal surgery, to include bladder damage with urinary incontinence, colostomy, impotence, and depression pursuant to 38 U.S.C.A. § 1151 is dismissed.


REMAND

The Board finds that a remand is necessary to ensure compliance with the directives of the April 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

The appellant contends that the Veteran's in-service exposure to jet fuel, namely jet propulsion fuel-8 (JP-8), and exposure to Agent Orange caused his death.  The Veteran's death certificate shows that his cause of death was noted to be from cardiopulmonary arrest, lung cancer, and end stage renal disease.  

The appellant initially contended that the cause of death should be service connected because the Veteran had in-country Vietnam service and his cause of death was from lung cancer, a disease recognized as presumptively linked to Agent Orange exposure.  However, an August 2010 VA medical examiner determined that upon  review of the Veteran's VA treatment records prior to his death, he had primary metastatic rectal cancer with multiple lesions throughout the body, including to the lung.  The examiner found that there was no evidence of primary lung cancer.  Thus, the examiner opined the cause of death was secondary to metastatic rectal cancer.  Indeed, a February 2009 VA treatment record noted that shortly prior to his death, the Veteran's active diagnoses included metastatic rectal cancer (also listed as colon carcinoma), liver metastasis, and lung metastasis.  An October 2015 VA examiner determined that for etiologic risk factors, the Veteran's rectal cancer is more likely than not a subset of colon cancer.  In so concluding, the examiner cited to Abeloff's Clinical Oncology 5th edition 2014, Chapters 77 and 78 which discussed colorectal cancer and its risk factors. 

The Board remanded the case in April 2015 to develop for three possible in-service etiologies for the Veteran's cancer: (1) exposure to ionizing radiation, (2) exposure to JP-8 fuel, and (3) exposure to herbicides.  First, the Board requested that the AOJ develop for ionizing radiation exposure and obtain an opinion from the Under Secretary for Benefits as to whether the Veteran's cancer was due to exposure to ionizing radiation.   Subsequently, in October 2015, the appellant's representative withdrew this contention and clarified that the appellant has limited her contentions to cause of death from exposure to JP-8 fuel and Agent Orange.  In addition, the April 2015 remand directives requested that the AOJ should ascertain whether JP-8 was used in the Air Force in the 1960's and that a memorandum of a formal finding be associated with the claims file.  The AOJ was then instructed to request a VA medical opinion based on its findings and the appellant's contentions.  

However, the Board finds that the AOJ did not comply with these instructions.  See Stegall, 11 Vet. App. at 271.  The AOJ did not initiate any development in regard to Air Force's JP-8 use in the 1960's, nor were any medical opinions requested following such development. 

The Veteran's military personnel records show that he was in the Republic of Vietnam from October 1971 to November 1971; therefore, his exposure to herbicides is presumed.  In addition, the Veteran's military personnel records show that some of his military occupational specialties (MOS) included jet engine mechanic, munitions repairman, and explosive ordnance disposal specialist.  The Veteran was also a Spectrometric Oil Analysis Program Monitor, which involved the frequent laboratory testing of aircraft engine oil.

A December 2013 medical opinion from Dr. G.G. and Dr. B.R., an oncologist, states that it is more likely as not that both the exposure to Agent Orange and petroleum distillates during service played a major role in the development of the Veteran's colorectal cancer and lung cancer that caused his death.  The doctors cited to the International Agency for Research on Cancer which found "In a large case-control study, a significant excess of colorectal cancer was associated with estimated exposure to solvents and fuel oil."  They also stated that there is some medical evidence to suggest that Agent Orange is linked to colorectal cancer; however, there is no medical evidence to suggest it is not linked to Agent Orange.  In so finding, they referenced the Institute of Medicine's listing of colorectal cancer in the category of "inadequate or insufficient evidence to determine association" with respect to Agent Orange exposure.  On remand, the examiner should consider the private medical opinions and medical literature submitted in support of the appellant's claim.
	
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain whether Jet Propulsion Fuel -8 (JP-8) was used in the Air Force in the 1960's.  A memorandum of a formal finding should be associated with the claims file. 

2.  Thereafter, (a) If JF-8 was used in the 1960's, obtain a medical opinion from an oncologist as to whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's rectal cancer was caused by in-service exposure to JF-8 or petroleum distillates.  (b) If JF-8 was not used in the 1960s and/or if the oncologist's opinion is that it is not as likely as not that the Veteran's cancer was caused by exposure to JF-8 or petroleum distillates, the oncologist should opine as to whether it is as likely as not (a probability of 50 percent or more) that the Veteran's rectal cancer was caused by exposure to herbicides in service. (notwithstanding the fact that rectal cancer may not be a presumed association).

The oncologist should consider the pertinent evidence of record, to include the Veteran's various military occupational specialties and duties as noted in his military personnel records, the Veteran's August 2004 statement regarding post-service exposure to Toluene liquid for cleaning, and the medical opinions and studies provided by the appellant and cited by the private physician in the December 2013 "Confidential Medical Report".

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

3.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits being sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


